Citation Nr: 9931305	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  98-12 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for mental deficiency with 
anxiety and depression without psychosis, currently evaluated 
as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to April 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision in which the regional 
office (RO) declined to increase the disability rating for 
service connected mental deficiency with anxiety and 
depression without psychosis above 50 percent.

At his hearing before the undersigned member of the Board in 
July 1999, the veteran submitted a written statement, which 
refers to earlier statements, requesting consideration for 
individual unemployability.  This matter is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected mental deficiency with 
anxiety and depression without psychosis is manifested by 
complaints of sleep disturbances, confusion, anxiety, hearing 
voices, poor concentration, social withdrawal, and objective 
evidence of paranoia, limited insight, fair judgment, 
slightly impaired short term memory, and depression.


CONCLUSION OF LAW

The criteria for an assignment of a rating higher than 50 
percent for mental deficiency with anxiety and depression 
without psychosis have not been satisfied.  38 U.S.C.A. §  
1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 
4.7, 4.126, 4.130, Diagnostic Code 9411, 9440 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well grounded claim for a higher 
evaluation for his service-connected disability within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  Cf. Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992) (where veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been associated 
with his claims folder, are available.  Accordingly, the 
Board finds that all relevant facts have been properly 
developed and the duty to assist the claimant, as mandated by 
38 U.S.C.A. § 5107(a), has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1999).  A rating decision dated in May 
1945 granted service connection for psychosis with mental 
deficiency and assigned a disability evaluation of 70 
percent, effective from April 15, 1945, the date following 
service discharge.  The evidence at that time revealed that 
the veteran presented symptomatology productive of 
considerable social and industrial incapacity.  An inservice 
Medical Proceedings Board from March 1945 determined that the 
veteran had a psychosis, manifested by paranoia, that was 
directly related to his military service.   This psychosis 
with mental deficiency rating was increased to 100 percent 
from January 1946 to September 1947 due to inpatient 
psychiatric treatment at that time.  By a July 1947 rating 
decision, the veteran's psychiatric disability was 
recharacterized as mental deficiency without psychosis, and 
was rated as 50 percent disabling from September 27, 1947 to 
September 26, 1948, and then lowered to 10 percent disabling 
from September 27, 1948.  This 10 percent rating remained in 
effect until a May 1980 Board decision increased the 
disability rating to 30 percent, which the RO made effective 
from October 17, 1979.  This increased rating was based on 
the finding of anxiety and depression associated with the 
veteran's psychiatric condition.  This 30 percent disability 
rating was continued by Board decisions in February 1984, 
July 1985, April 1987, January 1988, and February 1990.  In a 
January 1991 rating decision, the RO increased the veteran's 
psychiatric disability rating from 30 percent to 50 percent, 
effective February 14, 1990, based on evidence of a worsening 
condition from a VA examination in October 1990 and personal 
hearing in September 1990.  Subsequent rating decisions 
confirmed this 50 percent rating. 

As indicated above, the veteran appeals his current mental 
deficiency disability rating, contending that his 
symptomatology warrants a higher evaluation.  After a review 
of the record, the Board finds that the evidence supports a 
rating of 50 percent, and no more, for his service connected 
mental deficiency with anxiety and depression without 
psychosis.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

The Schedule directs that in evaluating the severity of 
mental disorders under the diagnostic criteria consideration 
should be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1999).

Under the current mental disorder rating criteria, a 100 
percent rating is assigned for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

According to his most recent VA psychiatric evaluation, from 
December 1997, the veteran complains of memory loss, 
confusion, hearing voices, difficulties with sleeping, 
concentration and anxiety, and an inability to be around 
people.  He also relates a history of approximately five 
periods of hospitalization for his psychiatric condition 
since leaving the service in 1945, employment as a truck 
driver until 1977 when his employer would not let him drive 
due to psychiatric medications he was taking, and three 
marriages that all ended in divorce.  Upon examination, the 
veteran was well oriented to time, place and person, with 
clear sensorium.  He described hearing voices constantly and 
seeing false images.  His mood was dysphoric and anxious, 
describing how he thought people were after him.  The veteran 
denied any homicidal or suicidal ideations.  After 
questioning, the examiner considered the veteran's 
intelligence level to be borderline, and his short term 
memory to be slightly impaired.  His long term memory seemed 
intact, but had limited insight and fair judgment.  
Concentration and attention were adequate.  The veteran's 
diagnosis was schizophrenia, paranoid type, by history, with 
mild paranoia at present and condition in remission.  He was 
also diagnosed with major depression, recurrent, and anxiety 
disorder, not otherwise specified.  The examiner went on to 
state that he did not believe that the paranoid schizophrenia 
caused any emotional impairment at the present time.  
However, the examiner did state that the veteran's major 
depression, recurrent, with some psychotic features reflects 
a Global Assessment of Functioning (GAF) score, according to 
the Diagnostic and Statistical Manual of Mental Disorders 
(4th ed., revised, 1994), or DSM-IV, of 60, reflecting 
moderate difficulty in social and occupational functioning.  
His anxiety disorder, not otherwise specified, was given a 
GAF score of 70, reflecting some difficulty in social or 
occupational functioning, but generally performing pretty 
well.  The examiner's prognosis of the veteran's condition 
was fair with continued psychiatric treatment.       

The Board finds that the results from this most recent VA 
examination are consistent with the veteran's testimony from 
his July 1999 Board hearing.  During this hearing, the 
veteran testified that his social life is limited, and his 
only good relationships are with his children.  He stated 
that he lives with his son, who does all of the household 
chores because of the veteran's poor memory, concentration 
and decisionmaking ability.  He also described he gets 
anxious and agitated, and is not trusting of other people.  
The only time he really goes out in public is to church or 
occasionally shopping with his son.  He continues to hear 
voices and see things that are not really present.  While the 
Board in no way downplays the overall extent of the veteran's 
psychiatric condition, it does not find that the record 
provides sufficient evidence that his anxiety and depression 
condition warrants an increased rating.  The 50 percent 
rating is most appropriate.   

Under the rating criteria for mental disorders, the Board 
looks for evidence of specific symptoms to determine the 
level of disability for his psychiatric condition.  The 
record does not show that the veteran's mental disorder 
causes him to exhibit such symptomatology as:  suicidal 
ideation, obsessional rituals which interfere with routine 
activities, spatial disorientation; or a complete inability 
to establish and maintain effective relationships.  The Board 
notes that the veteran describes having a good relationship 
with each of his children, while acknowledging that his 
psychiatric condition in all likelihood played a role in his 
three divorces.  The Board also acknowledges that his 
employment as a truck driver for many years was made 
impossible by his continued psychiatric condition and the 
medications therefor.  However, the evidence does not show 
that the veteran is unsuitable for other types of employment.  
The Board also acknowledges that the veteran appeared at his 
hearing with dirty shoes and clothing, with torn pants, but 
notes that neglect of personal hygiene was not noted in any 
of the treatment records or examination reports, and that the 
veteran indicated at the hearing that his washing maching was 
broken and that money was needed to fix it.  While the record 
does show evidence of difficulty in adapting to stressful 
circumstances (including work or work-like setting) and some 
neglect of personal appearance and hygiene, the majority of 
the symptoms consistent with a 70 percent rating are not 
present.  

However, the record does show ample evidence of such 
symptomatology as:  impairment of short-term memory, impaired 
judgment and abstract thinking, disturbances of motivation 
and mood, chronic depression, some impaired judgment and 
difficulty establishing and retaining relationships.  These 
symptoms are consistent with a 50 percent rating.  Overall, 
this 50 percent rating is the most appropriate description of 
the extent of the veteran's disability.

The Board also considers whether a disability rating higher 
than the 70 percent is warranted.  The veteran does not meet 
the criteria for the next higher rating, 100 percent.  The 
record does not show evidence of gross impairment of thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, inability to 
maintain minimum hygiene, or disorientation or memory loss.  
After thorough review of the record, the Board finds that the 
50 percent disability rating most nearly fits the veteran's 
symptomatology for mental deficiency with anxiety and 
depression without psychosis.

This 50 percent disability rating according to the Schedule 
does not, however, preclude the Board from granting a higher 
rating for this disability.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321 (b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321 (b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.
  
In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings - up to 100 percent - 
are assignable pursuant to the former and current regulations 
when symptoms of mental disorder cause more social and 
industrial impairment, but the medical evidence reflects that 
those manifestations are not present in this case.  Second, 
the Board finds no evidence of an exceptional disability 
picture in this case.  The Board acknowledges that the 
veteran has required hospitalization for his mental 
deficiency over the years.  However, the record does not show 
that these periods of hospitalization have had such an 
unusual impact on his employment as to render impractical the 
application of regular schedular standards.  There is no 
evidence that the impairment resulting from mental deficiency 
with anxiety and depression warrants extraschedular 
consideration.  Rather, for the reasons noted above, the 
Board concludes that the impairment resulting from mental 
deficiency with anxiety and depression without psychosis is 
adequately compensated by the 50 percent schedular 
evaluation.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted.


ORDER

Entitlement to a higher rating for mental deficiency with 
anxiety and depression without psychosis is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

